
	
		II
		111th CONGRESS
		2d Session
		S. 3145
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend section 1004 of title 39, United States Code, to
		  include that it is a policy of the Postal Service to ensure reasonable and
		  sustainable workloads and schedules for supervisory and management employees
		  and to clarify provisions relating to consultation and changes or terminations
		  in certain proposals.
	
	
		1.Postal
			 Service supervisory and other managerial organizationsSection 1004 of title 39, United States
			 Code, is amended—
			(1)in subsection
			 (a), by inserting to ensure reasonable and sustainable workloads and
			 schedules for supervisory and management employees; after other
			 managerial personnel;;
			(2)in subsection
			 (b), in the second sentence, by inserting as provided under subsection
			 (d) and any changes in, or termination of, pay policies and schedules and
			 fringe benefit programs for members of the supervisors’ organization as
			 provided under subsection (e) before the period; and
			(3)in subsection
			 (e)(1), by inserting , or termination of, after any
			 changes in.
			
